 In theMatterofTHE STEELPRODUCTSENGINEERINGCOMPANY,EMPLOYERandINTERNATIONALASSOCIATIONOPMACHINISTS,PETITIONERCase No. 9-RC-6.-Decided February 24, 1948Mr. Stewart L. Tatum,of Springfield, Ohio, for the Employer.Mr. Van B. Carter,of Cincinnati, Ohio, for the Petitioner.Halloran & Rosenthal,of Springfield, Ohio, for the Intervenor.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at Spring-field,Ohio, on November 13, 1947, before Martin Sacks, hearingofficer.At the hearing, the Intervenor moved to dismiss the petitionmainly upon the alleged.ground that the Petitioner is not a labororganization within the meaning of the Act.For reasons hereinafterdiscussed, the motion is denied.The hearing officer's rulings made atthe hearing are free from prejudicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard 1 makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERThe Steel Products Engineering Company, an Ohio corporation, isengaged at Springfield, Ohio, in the manufacture of special machinery.During the last calendar year, the Employer purchased raw materialsvalued in excess of $750,000, of which approximately 50 percent wasshipped to it from points outside the State of Ohio.During the sameperiod, the Employer produced machinery valued in excess of52,000,000, of which approximately 75 percent was shipped to pointsoutside the State of Ohio.'Pursuant to the provisions of Section 3 (b) of the Act, the Board has delegated itspowers in connection with this case to a three-mnan panel consisting of the undersignedBoard Members [Chairman Herzog and Members Houston and Reynolds].76NLRB,No46318 THE STEEL PRODUCTS ENGINEERING COMPANY319The Employer admits, and we find, that it is engaged in commercewithin the meaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDThe Petitioner is a labor organization, claiming to represent em-ployees of the Employer .2Association of Steel Products Engineering Company Employees,Inc., herein called the Intervenor, is a labor organization, claiming torepresent employees of the Employer .3III.TIIE QUESTION CONCERNING REPRESENTATIONOn October 2, 1947, the Petitioner requested recognition from theEmployer as bargaining representative of certain of its employees.The Employer refused to recognize the Petitioner until certified bythe Board in an appropriate unit.The Intervenor contends that its oral collective bargaining agree-ment with the Employer entered into in May 1947, covering the em-ployees sought by the Petitioner,- bars the instant proceeding.Therecord reveals that during the month of May 1947, the Intervenor Ne-gotiated a contract with the Employer, purporting to renew a previouscollective bargaining agreement.So far as appears, the terms of thislast agreement, alleged by the Intervenor, were never reduced towriting.Where, as here, a contract has not been reduced to writingand signed by the parties thereto, it cannot operate as a bar to a cur-rent determination of representatives.'We find that a question affecting commerce exists concerning therepresentation of employees of the Employer within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.IV.TIIE APPROPRIATE UNITThe Petitioner seeks a unit of all production and maintenance em-ployees at the Employer's Springfield, Ohio, plant, including ship-ping department employees, inside truckers, truck drivers, inspectors,set-up 1nen, leadmen, group leaders, stoker service men, but excluding2 At the hearing, the Intervenor contended that the Petitioner is not a labor organiza-tion within the meaning of the ActWe do not agree.The Board has found,on numerousoccasions,that the Petitioner is a labor organization within the meaning of the ActSeeMatter of Copolymer Corporation,74 N L. R B 145,Matterof Continental Can Company,Inc,73 N. L.R B. 243.3Contrary to Petitioner's contentions we find that the Intervenor has complied withSection 9(f), (g), and(h) of the ActThe Petitioners motion to dismiss upon this groundis hereby denied4Matter of Herman Lancaster,Inc, 75 N. LR B 377,Matter ofGtiustina BrothersLumber Company,68 N. L. It.B 451 ;Matter of Sticfel Construction Corporation,64N L It. B 565 320DECISIONS OF NATIONAL LABOR RELATIONS BOARDwatchmen, timekeepers, time-study employees, dispatchers, factoryclericals, tracers, detailers, engineering and drafting employees, thenurse, one experimental employee, and all supervisors.The sole dis-pute concerns the inclusion of office janitors, whom the Intervenorwould include in, and the Petitioner would exclude from the unit; theEmployer takes no position with respect thereto.The Employer has two office janitors, whose functions are no differ-,ent from those of the other janitors in the plant.These employees,whether working in the office or in the plant, are under the plant super-vision of the superintendent, and partake of the same benefits, such asvacation privileges and pay rates, as do all employees in the plant.Since the interests of the office janitors are the same as those of the-other janitors in the plant, we shall, in accordance with our usual prac-tice, include them in the unit hereinafter found appropriate .5We find, in substantial accordance with the agreement of the parties,that all production and maintenance employees at the Employer'sSpringfield, Ohio, plant, including office janitors, shipping departmentemployees, inside truckers, truck drivers, inspectors; set-up men, lead-men e group leaders,' stoker service men, but excluding watchmen,timekeepers, time-study employees, dispatchers, factory clericals, de-tailers, engineering and drafting employees, the nurse, the one experi-mental employee who is not engaged in production work, assistant fore-men, foremen, and all other supervisors as defined in the Act, constitutea unit appropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for the pur-poses of collective bargaining with Steel Products Engii,eering Com-pany, Springfield, Ohio, an election by secret ballot shall be conductedas early as possible, but not later than thirty (30) days from the dateofthis Direction, under the direction and supervision of the RegionalDirector for the Ninth Region, and subject to Sections 203.61 and203.62 of National Labor Relations Board Rules and Regulations--Series 5, among the employees in the unit found appropriate in SectionIV, above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notSeeMatter of K-D Lamp Division,Noma Electric CorporationofMaryland,71N L R B 708"The record shows that these employees are not supervisors within the meaning of theActTThe record shows that these employees are not supervisors within the meaning of the.%(.t THE STEEL PRODUCTS ENGINEERING COMPANY321work during said pay-roll period because they were ill or on vacationor temporarily laid off, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or rein-stated prior to the date of the election, and also excluding employeeson strike who are not entitled to reinstatement, to determine whetherthey desire to be represented by International Association of Machin-ists, or by the Association of Steel Products Engineering CompanyEmployees, Inc., for the purposes of collective bargaining, or byneither.0